Case 0:20-cv-61404-DPG Document 1-7 Entered on FLSD Docket 07/13/2020 Page 1 of 9




                       Composite Exhibit 6
Case 0:20-cv-61404-DPG Document 1-7 Entered on FLSD Docket 07/13/2020 Page 2 of 9
7/8/2020Case   0:20-cv-61404-DPG Document 1-7USPTO Assignments
                                               Entered         on the Web
                                                         on FLSD       Docket 07/13/2020 Page 3 of 9
            United States Patent and Trademark Office
            Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                    Trademark Assignment Abstract of Title
 Total Assignments: 7
        Serial #: 73430362               Filing Dt: 06/15/1983               Reg #: 1294171                Reg. Dt: 09/11/1984
      Registrant: Movado Watch Corporation
           Mark: MOVADO
 Assignment: 1
    Reel/Frame: 0787/0795                         Recorded: 05/17/1991                                        Pages: 5

    Conveyance: MERGER 19910131NY
        Assignor: MOVADO WATCH CORPORATION                                                    Exec Dt: 01/28/1991
                                                                                         Entity Type: CORPORATION
                                                                                         Citizenship: DELAWARE
       Assignee: NORTH AMERICAN WATCH CORPORATION                                        Entity Type: CORPORATION
                                                                                         Citizenship: NEW YORK
  Correspondent: C. JOSEPH LAUGHON, II
                   FISH & NEAVE
                   875 THIRD AVENUE
                   NEW YORK, NY 10022
 Assignment: 2
    Reel/Frame: 1484/0814                         Recorded: 07/10/1996                                        Pages: 8

    Conveyance: CHANGE OF NAME
        Assignor: NORTH AMERICAN WATCH CORPORATION                                            Exec Dt: 04/26/1996
                                                                                         Entity Type: CORPORATION
                                                                                         Citizenship: NEW YORK
       Assignee: MOVADO GROUP, INC.                                                      Entity Type: CORPORATION
                   125 CHUBB AVENUE                                                      Citizenship: NEW YORK
                   LYNDHURST, NEW YORK 07071
  Correspondent: FISH & NEAVE
                   CYNTHIA E. JOHNSON
                   1251 AVENUE OF THE AMERICAS
                   NEW YORK, NY 10020
 Assignment: 3
    Reel/Frame: 1817/0830                         Recorded: 11/13/1998                                        Pages: 9

    Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: MOVADO, GROUP, INC.                                                         Exec Dt: 10/27/1998
                                                                                         Entity Type: CORPORATION
                                                                                         Citizenship: NEW YORK
       Assignee: MOVADO CORPORATION                                                      Entity Type: CORPORATION
                   SUITE 25                                                              Citizenship: DELAWARE
                   501 SILVERSIDE ROAD
                   WILMINGTON, DELAWARE 19809
  Correspondent: FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                   MARK D. ENGELMANN
                   633 THIRD AVE.
                   NEW YORK, NY 10017
 Assignment: 4
    Reel/Frame: 2329/0162                         Recorded: 07/05/2001                                       Pages: 18

    Conveyance: CONVERSION FROM A CORPORATION TO A LIMITED LIABILITY COMPANY
        Assignor: MOVADO CORPORATION                                                          Exec Dt: 02/01/2001
                                                                                         Entity Type: CORPORATION
                                                                                         Citizenship: DELAWARE
       Assignee: MOVADO LLC                                                              Entity Type: DELAWARE LIMITED LIABILITY
                   501 SILVERSIDE RD.                                                                  COMPANY

                   WILMINGTON, DELAWARE 19809                                            Citizenship: NONE

assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73430362                                                         1/2
7/8/2020Case   0:20-cv-61404-DPG Document 1-7USPTO Assignments
                                               Entered         on the Web
                                                         on FLSD       Docket 07/13/2020 Page 4 of 9
  Correspondent: FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                  PATRICK BOISSON
                  866 UNITED NATIONS PLAZA
                  NEW YORK, NY 10017
 Assignment: 5
    Reel/Frame: 4004/0505                                Recorded: 06/10/2009                                                                Pages: 12

    Conveyance: SECURITY AGREEMENT
       Assignor: MOVADO LLC                                                                                              Exec Dt: 06/05/2009
                                                                                                                    Entity Type: LIMITED LIABILITY COMPANY
                                                                                                                    Citizenship: DELAWARE
       Assignee: BANK OF AMERIA, N.A., AS AGENT                                                                     Entity Type: ASSOCIATION
                  335 MADISON AVENUE                                                                                Citizenship: UNITED STATES
                  NEW YORK, NEW YORK USA 10017
  Correspondent: UCC DIRECT SERVICES
                  ATTN: SUSAN O'BRIEN
                  187 WOLF ROAD, SUITE 101
                  ALBANY, NY 12205
 Assignment: 6
    Reel/Frame: 5457/0676                                Recorded: 02/10/2015                                                                Pages: 11

    Conveyance: RELEASE OF SECURITY INTEREST
       Assignor: BANK OF AMERICA, N.A., AS AGENT                                                                         Exec Dt: 01/30/2015
                                                                                                                    Entity Type: NATIONAL ASSOCIATION: UNITED
                                                                                                                                      STATES
                                                                                                                    Citizenship: NONE
       Assignee: MOVADO LLC                                                                                         Entity Type: LIMITED LIABILITY COMPANY
                  650 FROM ROAD, SUITE 375                                                                          Citizenship: DELAWARE
                  PARAMUS, NEW JERSEY 07652-3556
  Correspondent: VIRGINIA F. MANN
                  1285 AVENUE OF THE AMERICAS
                  NEW YORK, NY 10019
 Assignment: 7
    Reel/Frame: 5458/0003                                Recorded: 02/11/2015                                                                Pages: 11

    Conveyance: SECURITY INTEREST
       Assignor: MOVADO, LLC                                                                                             Exec Dt: 01/30/2015
                                                                                                                    Entity Type: LIMITED LIABILITY COMPANY
                                                                                                                    Citizenship: DELAWARE
       Assignee: BANK OF AMERICA, N.A. AS ADMINISTRATIVE AGENT                                                      Entity Type: NATIONAL ASSOCIATION
                  901 MAIN STREET, MAILCODE TX1-492-14-06                                                           Citizenship: UNITED STATES
                  DALLAS, TEXAS 75202
  Correspondent: VIRGINIA F. MANN
                  1285 AVENUE OF THE AMERICAS
                  NEW YORK, NY 10019-6064


                                                                                                                                           Search Results as of: 07/08/2020 01:26 AM
                           If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                             Web interface last modified: August 25, 2017 v.2.6


                                  | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73430362                                                                                                        2/2
Case 0:20-cv-61404-DPG Document 1-7 Entered on FLSD Docket 07/13/2020 Page 5 of 9
USPTO Assignments on the Web
            Case 0:20-cv-61404-DPG Document 1-7 Entered on FLSD Docket 07/13/2020 Page 6 of 9
             United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                   Trademark Assignment Abstract of Title
  Total Assignments: 7
      Serial #: 73428080                Filing Dt: 05/31/1983                  Reg #: 1381257                  Reg. Dt: 02/04/1986
    Registrant: Movado Watch Corporation
        Mark:
  Assignment: 1
      Reel/Frame: 0787/0795                           Recorded: 05/17/1991                                          Pages: 5
      Conveyance: MERGER 19910131NY
          Assignor: MOVADO WATCH CORPORATION                                                        Exec Dt: 01/28/1991
                                                                                               Entity Type: CORPORATION
                                                                                               Citizenship: DELAWARE
          Assignee: NORTH AMERICAN WATCH CORPORATION                                           Entity Type: CORPORATION
                                                                                               Citizenship: NEW YORK
  Correspondent: C. JOSEPH LAUGHON, II
                        FISH & NEAVE
                        875 THIRD AVENUE
                        NEW YORK, NY 10022
  Assignment: 2
      Reel/Frame: 1484/0814                           Recorded: 07/10/1996                                          Pages: 8
      Conveyance: CHANGE OF NAME
          Assignor: NORTH AMERICAN WATCH CORPORATION                                                Exec Dt: 04/26/1996
                                                                                               Entity Type: CORPORATION
                                                                                               Citizenship: NEW YORK
          Assignee: MOVADO GROUP, INC.                                                         Entity Type: CORPORATION
                        125 CHUBB AVENUE                                                       Citizenship: NEW YORK
                        LYNDHURST, NEW YORK 07071
  Correspondent: FISH & NEAVE
                        CYNTHIA E. JOHNSON
                        1251 AVENUE OF THE AMERICAS
                        NEW YORK, NY 10020
  Assignment: 3
      Reel/Frame: 1817/0830                           Recorded: 11/13/1998                                          Pages: 9
      Conveyance: ASSIGNS THE ENTIRE INTEREST
          Assignor: MOVADO, GROUP, INC.                                                             Exec Dt: 10/27/1998
                                                                                               Entity Type: CORPORATION
                                                                                               Citizenship: NEW YORK
          Assignee: MOVADO CORPORATION                                                         Entity Type: CORPORATION
                        SUITE 25                                                               Citizenship: DELAWARE
                        501 SILVERSIDE ROAD
                        WILMINGTON, DELAWARE 19809
  Correspondent: FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                        MARK D. ENGELMANN
                        633 THIRD AVE.



http://assignments.uspto.gov/...&reel=&frame=&sno=&rno=1381257&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 12:07:03 PM]
USPTO Assignments on the Web
            Case 0:20-cv-61404-DPG Document 1-7 Entered on FLSD Docket 07/13/2020 Page 7 of 9
                        NEW YORK, NY 10017
  Assignment: 4
      Reel/Frame: 2329/0162                           Recorded: 07/05/2001                                        Pages: 18
      Conveyance: CONVERSION FROM A CORPORATION TO A LIMITED LIABILITY COMPANY
          Assignor: MOVADO CORPORATION                                                              Exec Dt: 02/01/2001
                                                                                               Entity Type: CORPORATION
                                                                                               Citizenship: DELAWARE
          Assignee: MOVADO LLC                                                                 Entity Type: DELAWARE LIMITED
                        501 SILVERSIDE RD.                                                                  LIABILITY COMPANY
                        WILMINGTON, DELAWARE 19809                                             Citizenship: NONE
  Correspondent: FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                        PATRICK BOISSON
                        866 UNITED NATIONS PLAZA
                        NEW YORK, NY 10017
  Assignment: 5
      Reel/Frame: 4004/0505                           Recorded: 06/10/2009                                        Pages: 12
      Conveyance: SECURITY AGREEMENT
          Assignor: MOVADO LLC                                                                      Exec Dt: 06/05/2009
                                                                                               Entity Type: LIMITED LIABILITY
                                                                                                            COMPANY
                                                                                               Citizenship: DELAWARE
          Assignee: BANK OF AMERIA, N.A., AS AGENT                                             Entity Type: ASSOCIATION
                        335 MADISON AVENUE                                                     Citizenship: UNITED STATES
                        NEW YORK, NEW YORK USA 10017
  Correspondent: UCC DIRECT SERVICES
                        ATTN: SUSAN O'BRIEN
                        187 WOLF ROAD, SUITE 101
                        ALBANY, NY 12205
  Assignment: 6
      Reel/Frame: 5457/0676                           Recorded: 02/10/2015                                        Pages: 11
      Conveyance: RELEASE OF SECURITY INTEREST
          Assignor: BANK OF AMERICA, N.A., AS AGENT                                                 Exec Dt: 01/30/2015
                                                                                               Entity Type: NATIONAL ASSOCIATION:
                                                                                                            UNITED STATES
                                                                                               Citizenship: NONE
          Assignee: MOVADO LLC                                                                 Entity Type: LIMITED LIABILITY
                        650 FROM ROAD, SUITE 375                                                            COMPANY
                        PARAMUS, NEW JERSEY 07652-3556                                         Citizenship: DELAWARE
  Correspondent: VIRGINIA F. MANN
                        1285 AVENUE OF THE AMERICAS
                        NEW YORK, NY 10019
  Assignment: 7
      Reel/Frame: 5458/0003                           Recorded: 02/11/2015                                        Pages: 11
      Conveyance: SECURITY INTEREST
          Assignor: MOVADO, LLC                                                                     Exec Dt: 01/30/2015
                                                                                               Entity Type: LIMITED LIABILITY
                                                                                                               COMPANY
                                                                                               Citizenship: DELAWARE
          Assignee: BANK OF AMERICA, N.A. AS ADMINISTRATIVE AGENT                              Entity Type: NATIONAL ASSOCIATION
                        901 MAIN STREET, MAILCODE TX1-492-14-06                                Citizenship: UNITED STATES



http://assignments.uspto.gov/...&reel=&frame=&sno=&rno=1381257&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 12:07:03 PM]
USPTO Assignments on the Web
            Case 0:20-cv-61404-DPG Document 1-7 Entered on FLSD Docket 07/13/2020 Page 8 of 9
                        DALLAS, TEXAS 75202
  Correspondent: VIRGINIA F. MANN
                        1285 AVENUE OF THE AMERICAS
                        NEW YORK, NY 10019-6064

                                                                                                                                         Search Results as of: 11/15/2018 12:07 PM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/...&reel=&frame=&sno=&rno=1381257&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 12:07:03 PM]
Case 0:20-cv-61404-DPG Document 1-7 Entered on FLSD Docket 07/13/2020 Page 9 of 9
